                                               United States Bankruptcy Court
                                               Western District of New York
In re:                                                                                                     Case No. 19-20344-PRW
Vincent L. Moore, Sr.                                                                                      Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0209-2                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 07, 2020
                                      Form ID: pdforder                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 09, 2020.
db             +Vincent L. Moore, Sr.,   157 Fifth Street,   Rochester, NY 14605-2418

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: ustpregion02.ro.ecf@usdoj.gov Feb 07 2020 18:41:51     Office of the U.S. Trustee,
                 100 State Street, Room 6090,   Rochester, NY 14614-1321
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 09, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 7, 2020 at the address(es) listed below:
              Cara Michele Goldstein   on behalf of Notice of Appearance Creditor   EB 1Eminy, LLC. and EB 2
               Eminy, LLC. cgoldstein@stcwlaw.com, wcavanagh@stcwlaw.com
              George Mitris    on behalf of Debtor Vincent L. Moore, Sr. office@rocbk.com,
               office@rocbk.com;slagana@georgemitrispc.com
              George M. Reiber   trustee13@roch13.com, greiber@roch13.com
              Robert L. Cook   on behalf of Creditor   New York State Department of Taxation and Finance
               robert.cook@tax.ny.gov
                                                                                            TOTAL: 4
